Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        18-JAN-2019
                                                        11:54 AM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                        STANLEY LARRY CANOSA,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 09-1-1524)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Nacino, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant Stanley Larry Canosa’s

application for writ of certiorari, filed on December 15, 2018,

is hereby rejected.

          DATED:   Honolulu, Hawai#i, January 18, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Michael D. Wilson

                                  /s/ Edwin C. Nacino